Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
There was a type-o in the non-final rejection of 4/25/22 in that the Office Action Summary listed that claims 1-6 were rejected and should have read that claims 1-7 were rejected.  The 102 and 103 rejection headers also indicated that claims 1-6 were rejected and should have read that claims 1-7 were rejected.  The limitations of claim 7 were addressed in the body of the 102 and 103 rejections of the non-final rejection of 4/25/22, see paragraphs 5 and 7 (the laminate is a stand-up pouch).

REJECTIONS WITHDRAWN
The 112 rejections set forth in the non-final rejection of 4/25/22, paragraphs 2-3.

REJECTIONS REPEATED
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2017-226145 (English translation provided by applicant).
JP2017-226145 discloses a laminate (paragraph [0014]) comprising: a protection layer (paragraph [0020 – 0024]); a barrier layer (paragraphs [0025 – 0038], [0056 – 0058]); and a heat sealing layer (paragraphs [0039 – 0055]), wherein the barrier layer has a polyamide-based resin (Nylon 6, paragraphs [0056 – 0058]) layer and an ethylene-vinyl alcohol-based copolymer layer adjacent to each other (paragraphs [0065 – 0067]), the heat sealing layer contains a polypropylene as a main component and a thermoplastic elastomer, wherein the thermoplastic elastomer is at least one of an ethylene-alpha-olefin copolymer and a styrene/ethylene/butylene/styrene block copolymer (paragraphs [0039 – 0055]), wherein in the laminate one surface layer is the protection layer and the other surface layer is the heat sealing layer (paragraphs [0065 – 0067]), wherein the laminate is a stand-up pouch (paragraphs [0065 – 0067]).
JP2017-226145 does not specifically disclose the limitation, “when an optional direction orthogonal to a thickness direction of the laminate is used as a reference direction, a product of a tensile elastic modulus A in the reference direction, a tensile elastic modulus B in a direction forming an angle of 45° with respect to the reference direction, and a tensile elastic modulus C in a direction forming an angle of 90° with respect to the reference direction is 0.22 (GPa) or less, and a value of the tensile elastic modulus B to the tensile elastic modulus A, a value of the tensile elastic modulus C to the tensile elastic modulus A, and a value of the tensile elastic modulus C to the tensile elastic modulus B are each 0.1 to 10.”  However, said limitation is inherent in JP2017-226145 since JP2017-226145 discloses the exact structure and materials (or substantially similar) recited in the claims.
JP2017-226145 does not specifically disclose when humidity control is performed for 24 hours, under a condition of 23°C and 50% RH in the protection layer and a condition of 23°C and 90% RH in the heat sealing layer, after the laminate is subjected to a hot water treatment at 120°C for 30 minutes, an oxygen permeability is 1.0 cc/(pkg-day-atm) or less.  However, the oxygen permeability is inherent in JP2017-226145 since JP2017-226145 discloses the exact structure and materials (or substantially similar) recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-226145 (English translation provided by applicant).
JP2017-226145 discloses a laminate (paragraph [0014]) comprising: a protection layer (paragraph [0020 – 0024]); a barrier layer (paragraphs [0025 – 0038], [0056 – 0058]); and a heat sealing layer (paragraphs [0039 – 0055]), wherein the barrier layer has a polyamide-based resin (Nylon 6, paragraphs [0056 – 0058]) layer and an ethylene-vinyl alcohol-based copolymer layer adjacent to each other (paragraphs [0065 – 0067]), the heat sealing layer contains a polypropylene as a main component and a thermoplastic elastomer, wherein the thermoplastic elastomer is at least one of an ethylene-alpha-olefin copolymer and a styrene/ethylene/butylene/styrene block copolymer (paragraphs [0039 – 0055]), wherein in the laminate one surface layer is the protection layer and the other surface layer is the heat sealing layer (paragraphs [0065 – 0067]), wherein the laminate is a stand-up pouch (paragraphs [0065 – 0067]).
JP2017-226145 does not specifically disclose the limitation, “when an optional direction orthogonal to a thickness direction of the laminate is used as a reference direction, a product of a tensile elastic modulus A in the reference direction, a tensile elastic modulus B in a direction forming an angle of 45° with respect to the reference direction, and a tensile elastic modulus C in a direction forming an angle of 90° with respect to the reference direction is 0.22 (GPa) or less, and a value of the tensile elastic modulus B to the tensile elastic modulus A, a value of the tensile elastic modulus C to the tensile elastic modulus A, and a value of the tensile elastic modulus C to the tensile elastic modulus B are each 0.1 to 10.”  However, said limitation is necessarily present in JP2017-226145 since JP2017-226145 discloses the exact structure and materials (or substantially similar) recited in the claims.  It would have been obvious to one of ordinary skill in the art to have provided the recited tensile moduli in order to provide improved bulk/mechanical properties.
JP2017-226145 does not specifically disclose when humidity control is performed for 24 hours, under a condition of 23°C and 50% RH in the protection layer and a condition of 23°C and 90% RH in the heat sealing layer, after the laminate is subjected to a hot water treatment at 120°C for 30 minutes, an oxygen permeability is 1.0 cc/(pkg-day-atm) or less.  However, the oxygen permeability is necessarily present in JP2017-226145 since JP2017-226145 discloses the exact structure and materials (or substantially similar) recited in the claims.  It would have been obvious to one of ordinary skill in the art to have provided the recited oxygen permeability in order to provide improved gas barrier properties.

NEW REJECTIONS
There are no new rejections.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 8/24/22 have been carefully considered but are deemed unpersuasive.  Applicant’s arguments with regard to the 112 rejections are moot since the rejections have been withdrawn.
Applicant has argued “As an initial matter, Applicant points out that JP’145 is discussed in the present disclosure at, e.g., paragraph [0010], where it is stated that the pouch of JP’145 (Patent Literature 2) has low bag falling resistance after retort treatment, and that its properties should be improved. Moreover, Applicant submits that Comparative Examples 7 and 8 of the present disclosure were prepared according to, and correspond to, Examples 1 and 2 of JP’145.  As can be seen in Table 1 of the present disclosure, the product of elastic moduli of Comparative Examples 7 and 8 are 0.26 (GPa)3 and 0.23 (GPa)3, respectively, both of which are in excess of the ‘0.22 (GPa)3 or less’ recited in claim 1. Thus, Applicant submits that the product of elastic moduli of JP’145 does not inherently result in, or are necessarily present in, the product of elastic moduli as recited in claim 1. Accordingly, Applicant submits that JP’145 does not anticipate claim 1.  Moreover, Applicant submits that nothing in JP’145 discloses or suggests that the product of elastic moduli is a relevant property. This is a surprising result discussed in, e.g., paragraph [0012] of the present disclosure. Applicant submits that nothing in JP’145 discloses or suggest how to adjust the elastic moduli or control the product of the three elastic moduli. The current Applicant, however, has unexpectedly discovered the importance of the three elastic moduli and their product, and provides practitioners with ample guidance on how to manufacture stand-up pouches having the desired properties (see, e.g., [0083]-[0099], especially [0094]-[0099]).  Accordingly, Applicant respectfully submits that the subject matter of claim 1 is neither anticipated by, nor obvious over, JP’145. It follows that dependent claims 2-6 (in addition to reciting separately patentable subject matter) are also not anticipated by, nor obvious over, JP’ 145.”
However, Comparative Examples 7 and 8 of the instant specification are not the same as Examples 1 and 2 of JP’145.  Comparative Examples 7 and 8 of the instant specification contain an extra adhesive layer and have an overall thickness of 115 microns while Examples 1 and 2 of JP’145 do not contain an extra adhesive and have an overall thickness of 112 microns.  Therefore, it can not be said that Examples 1 and 2 of JP’145 have and elastic moduli of 0.26 (GPa)3 and 0.23 (GPa)3, respectively.  The 102 and 103 rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
September 12, 2022